Citation Nr: 1607082	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969. He also served in the reserves from March 1967 to December 1967 and from October 1969 to March 1973. He died in 	2010. The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts.

In December 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In January 2015, the Board issued a decision denying the Veteran's claim, which he appealed to the Court of Appeals for Veterans Claims (Court). In August 2015, in accordance with a Joint Motion for Remand, the Court vacated the Board's decision and remanded the Veteran's claim for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 	
§ 20.900(d) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND


The Board has determined that additional development is required and the matter is REMANDED for the following action:

1. Refer the case to an appropriate VA oncologist examiner for a medical opinion to address whether the Veteran's metastatic lung cancer manifested in or is otherwise related to the Veteran's military service. The examiner must provide a full explanation for any conclusions. The following considerations will govern the examination:

The electronic claims folder, including a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

With respect to the review of the claims file, the Board calls the examiner's attention to the following:

The Veteran's military personnel records indicating that the Veteran was assigned to the U.S.S. Shangri-La from March 15, 1971 to March 26, 1971, while the ship was undergoing an overhaul in the Boston Naval Shipyard;

The November 2010 private treatment record from Baystate Regional Cancer Program which indicates that the Veteran had a core needle biopsy from the left lung module in November 2010 that was negative for malignancy;

The November 2010 private treatment records from Baystate Medical Center which indicates that the Veteran had a history of 50 years of smoking one pack of cigarettes per day;

M21-1MR, Part IV, subpart ii, chapter 2, section C, indicating in part that "inhalation of asbestos fibers can produce . . . cancer(s) of the . . . lung;" "disease causing exposure to asbestos may be brief and/or indirect;" and "current smokers who have been exposed to asbestos face an increased risk of developing bronchial cancer;" and "[m]any people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure ranges from 10 to 45 or more years between first exposure and development of disease. The exposure may be direct or indirect, the extent and duration of exposure is not a factor;"

The November 2015 private medical opinion from Performance Medicine Consulting, LLC, authored by V.A. Cassano, MD, MPhil, MOH, FACPM, FACOEM, indicates that the Veteran's metastatic lung cancer was more than likely caused by his exposure to asbestos during his active military service.

2. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




